DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on September 18, 2018. 
Claims 1 – 11 are presented for examination and are pending. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Claims 1 – 11 are examined based on the filing date of App. No 62/561,404, which is September 21, 2017.
Information Disclosure Statement
 The information disclosure statement (IDS) was submitted on April 9, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Para [0006] recites “For example, a first time interval 6 provides a smaller variation among the thresholds 2-1 compared to the thresholds 2-2 of a second time interval 7.” However, Figure 1 does not include threshold 2-2 and threshold 2-1 is associated with interval 7, not interval 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
The disclosure is objected to because of the following informalities:
Para [00022] recites “Fig. 1 illustrates an arrangement of a computer system 10…” it is believed that this should instead be “ Fig. 2 illustrates an arrangement of a computer system 10…”
Para [00028] recites “Fig. 2 is a schematic diagram of the host device 25…” it is believed that this should instead be “ Fig. 3 is a schematic diagram of the host device 25”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1- 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites “the ordered maximum thresholds”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 4, 
Claim 4 recites “the ordered thresholds”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 5, 
Claim 5 recites “the relation of the data element”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 6, 
Claim 6 recites “the ordered maximum thresholds”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 9, 
Claim 9 recites “the ordered thresholds”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 10, 
Claim 10 recites “the relation of the data element”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, 
Claim 11 recites “the ordered maximum thresholds”. There is insufficient antecedent basis for this limitation in the claim. 

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a data training set, applying multiple iterations of classification to divide the training dataset into groups, dividing the groups into multiple time intervals, obtaining maximum and minimum thresholds, applying an order statistic function to the thresholds, and identifying a variability among the maximum thresholds. Each of the following limitation(s):
generating… a data training set based upon a set of data elements received from a computer infrastructure;
applying… multiple iterations of a classification function to the data training set to generate a set of data element groups;
dividing… the set of data element groups resulting from the multiple iterations of the classification function into multiple time intervals;

applying… an order statistic function to the maximum thresholds and the minimum thresholds for each time interval; and
identifying… a relative variability among the ordered maximum thresholds.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by a host device”, ”in a host device”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass generating a data training set based upon data received from a computer (corresponds to observation and evaluation), applying multiple iterations of a classification function to generate a set of data groups (corresponds to evaluation with assistance of pen and paper), dividing the data groups into multiple time intervals (corresponds to evaluation), deriving a maximum threshold and minimum threshold (corresponds to observation and evaluation), applying an order statistic function to the maximum and minimum thresholds (corresponds to evaluation with assistance of pen and paper), and identifying a relative variability among the ordered maximum thresholds (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by a host device”, “in a host device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to applying multiple iterations of clustering to generate clusters. Each of the following limitation(s):
wherein applying multiple iterations of a classification function to the data training set to generate a set of data element groups comprises applying… multiple iterations of a clustering function to the data training set to generate a set of clusters.

Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by a host device”, “in a host device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to detecting a first time edge associated with a cluster, assigning the first time edge a first time interval boundary, detecting a second time edge associated with a cluster, and assigning the second time edge a second time interval boundary. Each of the following limitation(s):
detecting… a first time edge associated with a cluster of the set of clusters;
assigning… the first time edge a first time interval boundary;
detecting… a second time edge associated with a cluster of the set of clusters; and
assigning… the second time edge a second time interval boundary, the first time interval boundary and the second time interval boundary defining a first time interval of the multiple time intervals.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by the host device”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass detecting a first time edge associated with a cluster (corresponds to observation), assigning the first time edge a first time interval boundary (corresponds to observation and evaluation), detecting 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by a host device”, “in a host device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 4,

Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying probability distributions for the ordered thresholds and assigning a probability value to each ordered threshold. Each of the following limitation(s):
wherein applying the order statistic function to the maximum thresholds and the minimum thresholds for each time interval further comprises:
identifying… probability distributions for the ordered thresholds; and
assigning… a probability value to each of the ordered thresholds.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by the host device”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass identifying probability distributions for the ordered thresholds (corresponds to evaluation with assistance of pen and paper) and assigning a probability value to each ordered threshold (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by a host device”, “in a host device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying a data element disposed within a probability distribution of the ordered thresholds and identifying a probability of the data element being anomalous based upon the probability value of an ordered threshold. Each of the following limitation(s):
identifying… a data element disposed within a probability distribution of the ordered thresholds;

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by the host device”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass identifying a data element disposed within a probability distribution of the ordered thresholds (corresponds to observation and evaluation) and identifying a probability of the data element being an anomalous data element based upon the relation of the data element to the probability value of an ordered threshold disposed in proximity to the data element (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by a host device”, “in a host device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:


Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a data training set, applying multiple iterations of classification to divide the training dataset into groups, dividing the groups into multiple time intervals, obtaining maximum and minimum thresholds, applying an order statistic function to the thresholds, and identifying a variability among the maximum thresholds. Each of the following limitation(s):
generate a data training set based upon a set of data elements received from a computer infrastructure;
apply multiple iterations of a classification function to the data training set to generate a set of data element groups;
divide the set of data element groups resulting from the multiple iterations of the classification function into multiple time intervals;

apply an order statistic function to the maximum thresholds and the minimum thresholds for each time interval; and
identify a relative variability among the ordered maximum thresholds.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“a controller having a memory and a processor, the controller configured to:”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass generating a data training set based upon data received from a computer (corresponds to observation and evaluation), applying multiple iterations of a classification function to generate a set of data groups (corresponds to evaluation with assistance of pen and paper), dividing the data groups into multiple time intervals (corresponds to evaluation), deriving a maximum threshold and minimum threshold (corresponds to observation and evaluation), applying an order statistic function to the maximum and minimum thresholds (corresponds to evaluation with assistance of pen and paper), and identifying a relative variability among the ordered maximum thresholds (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a controller having a memory and a processor, the controller configured to:”, as drafted, 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to applying multiple iterations of clustering to generate clusters. Each of the following limitation(s):
wherein when applying multiple iterations of a classification function to the data training set to generate a set of data element groups… apply multiple iterations of a clustering function to the data training set to generate a set of clusters.

Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a controller having a memory and a processor, the controller configured to:”, “the controller is configured to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to detecting a first time edge associated with a cluster, assigning the first time edge a first time interval boundary, detecting a second time edge associated with a cluster, and assigning the second time edge a second time interval boundary. Each of the following limitation(s):
wherein when dividing the set of clusters resulting from the multiple iterations of the clustering function into multiple time intervals…
detect a first time edge associated with a cluster of the set of clusters;
assign the first time edge a first time interval boundary;
detect a second time edge associated with a cluster of the set of clusters; and
assign the second time edge a second time interval boundary, the first time interval boundary and the second time interval boundary defining a first time interval of the multiple time intervals.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the host device is configured to”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass detecting a first time edge associated with a cluster (corresponds to observation), 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “the host device is configured to”, “a controller having a memory and a processor, the controller configured to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 9,

Step 1 Analysis: Claim 9 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying probability distributions for the ordered thresholds and assigning a probability value to each ordered threshold. Each of the following limitation(s):
wherein applying the order statistic function to the maximum thresholds and the minimum thresholds for each time interval…
identify probability distributions for the ordered thresholds; and
assign a probability value to each of the ordered thresholds.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller is further configured to”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass identifying probability distributions for the ordered thresholds (corresponds to evaluation with assistance of pen and paper) and assigning a probability value to each ordered threshold (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “the controller is further configured to”, “a controller having a memory and a processor, the controller configured to:”, as drafted, is/are reciting a generic computer component. The generic 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying a data element disposed within a probability distribution of the ordered thresholds and identifying a probability of the data element being anomalous based upon the probability value of an ordered threshold. Each of the following limitation(s):
identify a data element disposed within a probability distribution of the ordered thresholds;

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the controller is further configured to”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass identifying a data element disposed within a probability distribution of the ordered thresholds (corresponds to observation and evaluation) and identifying a probability of the data element being an anomalous data element based upon the relation of the data element to the probability value of an ordered threshold disposed in proximity to the data element (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “wherein the controller is further configured to”, “a controller having a memory and a processor, the controller configured to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:


Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a data training set, applying multiple iterations of classification to divide the training dataset into groups, dividing the groups into multiple time intervals, obtaining maximum and minimum thresholds, applying an order statistic function to the thresholds, and identifying a variability among the maximum thresholds. Each of the following limitation(s):
generate a data training set based upon a set of data elements received from a computer infrastructure;
apply multiple iterations of a classification function to the data training set to generate a set of data element groups;
divide the set of data element groups resulting from the multiple iterations of the classification function into multiple time intervals;

apply an order statistic function to the maximum thresholds and the minimum thresholds for each time interval; and
identify a relative variability among the ordered maximum thresholds.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer program product encoded with instructions that, when executed by a controller of a host device, causes the controller to:”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass generating a data training set based upon data received from a computer (corresponds to observation and evaluation), applying multiple iterations of a classification function to generate a set of data groups (corresponds to evaluation with assistance of pen and paper), dividing the data groups into multiple time intervals (corresponds to evaluation), deriving a maximum threshold and minimum threshold (corresponds to observation and evaluation), applying an order statistic function to the maximum and minimum thresholds (corresponds to evaluation with assistance of pen and paper), and identifying a relative variability among the ordered maximum thresholds (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product encoded with instructions that, when executed by a 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (“Traffic Anomaly Detection Using K-Means Clustering”) in view of Yang et al. (US 20180285320 A1). 
Regarding Claim 1, 
Munz teaches:
In a host device, a method for stabilizing a data training set, comprising:
generating, by the host device, a data training set based upon a set of data elements received from a computer infrastructure; (Page 1: “Our goal is to identify time intervals showing anomalous traffic behavior, as it may be caused by network malfunctions or malicious attack traffic. The processing steps of our approach can be summarized as follows: 1) Training data containing flow records of both normal and anomalous traffic are transformed into feature datasets. 2) The datasets are divided into different clusters for normal and anomalous traffic using the K-means clustering algorithm.” teaches generating training data for classification of network traffic as normal or anomalous traffic; Page 1: “The raw data consists of flow records that have been exported by routers and/or network monitors using Cisco Netflow [2] or the IPFIX protocol [3]” teaches that the data is received from flow records exported by routers or network monitors (received from computer infrastructure); Page 6: “In order to obtain first results on how the clustering method performs in real networks, we applied it to packet traces recorded at a gateway router that connects a student’s residential network to the Internet.” teaches that the network data mining algorithm was applied to packet traces recorded at a router (host device))

applying, by the host device, multiple iterations of a classification function to the data training set to generate a set of data element groups; (Page 7: “The complexity of the K-means clustering algorithm is O(K n t) where K is the number of clusters, n the number of objects to be classified, and t the number of iterations which depends on the initial classification of the objects and the feature value distribution…” teaches applying t (multiple) number of  iterations of the K means clustering algorithm (classification function) to generate a set of clusters (data element groups))

dividing, by the host device, the set of data element groups resulting from the multiple iterations of the classification function into multiple time intervals; (Page 7: “The complexity of the K-means clustering algorithm is O(K n t) where K is the number of clusters, n the number of objects to be classified, and t the number of iterations which depends on the initial classification of the objects and the feature value distribution…” teaches obtaining a set of clusters (data element groups) resulting from the t number of iterations of K-means clustering (classification function); Page 7: “In this paper, we presented a novel Network Data Mining approach that applies the K-means clustering algorithm to feature datasets extracted from flow records. Training data are divided into clusters of time intervals of normal and anomalous traffic.” teaches that the data is divided into clusters of time intervals of normal and anomalous traffic)

Munz does not appear to explicitly teach: 
for each time interval of the multiple time intervals, deriving, by the host device, a maximum threshold and a minimum threshold for each data element groups of the set of data element groups included in the time interval;
applying, by the host device, an order statistic function to the maximum thresholds and the minimum thresholds for each time interval; and
identifying, by the host device, a relative variability among the ordered maximum thresholds.

However Yang teaches: 
Fig. 5B and Para [0075]: “Step 232 includes, for each cluster, determining a range of the historical measurements and defining the states based on the range. For example, FIG. 5B depicts a range 512 of values for C1 which extend between a highest value 510 and a lowest value 511. FIG. 5C depicts a range 522 of values for C2 which extend between a highest value 520 and a lowest value 521. FIG. 5D depicts a range 532 of values for C3 which extend between a highest value 530 and a lowest value 531. FIG. 5E depicts a range 542 of values for C4 which extend between a highest value 540 and a lowest value 541. FIG. 5F depicts a range 552 of values for C5 which extend between a highest value 550 and a lowest value 551.” teaches obtaining the highest value (maximum threshold) and lowest value (minimum threshold) for each cluster (data element group) in the set of clusters (clusters C1 – C5); Fig 5A teaches that the clusters are included in time intervals)

    PNG
    media_image1.png
    771
    765
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    759
    734
    media_image2.png
    Greyscale


applying, by the host device, an order statistic function to the maximum thresholds and the minimum thresholds for each time interval; and (Para [0075]: “Step 232 includes, for each cluster, determining a range of the historical measurements and defining the states based on the range. For example, FIG. 5B depicts a range 512 of values for C1 which extend between a highest value 510 and a lowest value 511.” teaches calculating the range (order statistic function) of the highest value (maximum threshold) and lowest value (minimum threshold) for each cluster associated with the time intervals, the sample range is an order statistic function because it is the difference between the minimum and maximum values)

identifying, by the host device, a relative variability among the ordered maximum thresholds. (Para [0076]: “The states are defined by dividing the range into different increments. In the examples of FIG. 5B-5F, unequal increments are used and the increments become progressively larger moving from the bottom of the range to the top of the range. For example, S1 may be defined by the bottom 0-2% of the range, S2 may be defined by the next 2-5% of the range, S3 may be defined by the next 5-20% of the range, S4 may be defined by the next 20-50% of the range, and S5 may be defined by the next 50-100% of the range. Other approaches are possible, including the use of equal increments.” teaches that the states are defined by the range (the range is calculated based on the highest and lowest value (maximum and minimum threshold)); Para [0090]: “A time slot clustering algorithm clusters the time intervals with similar KQI behavior into the same cluster. Then, the proposed technique defines five states for each cluster. This allows detection of a deterioration in the performance of a user device. That is, e.g., even though the KQI of the historical sessions is higher in C3 than in C5, a worsening of performance within C3 can be detected. Similarly, a worsening of performance within C5 can be detected.” teaches comparing the states among different clusters, therefore a relative variability among the states (which depends on the maximum value) is identified)

Munz and Yang are analogous art because they are directed to anomaly detection. 


Regarding Claim 2, 
The combination of Munz and Yang teaches The method of claim 1, 
Munz further teaches: 
wherein applying multiple iterations of a classification function to the data training set to generate a set of data element groups comprises applying, by the host device, multiple iterations of a clustering function to the data training set to generate a set of clusters. (Page 7: “The complexity of the K-means clustering algorithm is O(K n t) where K is the number of clusters, n the number of objects to be classified, and t the number of iterations which depends on the initial classification of the objects and the feature value distribution…” teaches applying t (multiple) iterations of K-means clustering to generate a set of clusters)

Regarding Claim 3, 
The combination of Munz and Yang teaches The method of claim 2, 
Munz further teaches: 
wherein dividing the set of clusters resulting from the multiple iterations of the clustering function into multiple time intervals comprises: (Page 7: “In this paper, we presented a novel Network Data Mining approach that applies the K-means clustering algorithm to feature datasets extracted from flow records. Training data are divided into clusters of time intervals of normal and anomalous traffic.” teaches that the data is divided into clusters of time intervals of normal and anomalous traffic)

Yang further teaches: 
detecting, by the host device, a first time edge associated with a cluster of the set of clusters; (Fig. 5D and Para [0075]: “FIG. 5D depicts a range 532 of values for C3 which extend between a highest value 530 and a lowest value 531.” teaches that cluster C3 beings at ~6:00, the first time edge for the cluster is at ~6:00)

    PNG
    media_image3.png
    563
    607
    media_image3.png
    Greyscale

assigning, by the host device, the first time edge a first time interval boundary; (Fig. 5D teaches that cluster C3 has a time interval between 6:00 to 8:00, therefore the time edge at 6:00 is the first time interval boundary)

detecting, by the host device, a second time edge associated with a cluster of the set of clusters; and (Fig. 5D teaches that cluster C3 ends at ~8:00, the second time edge for the cluster is at ~8:00)

assigning, by the host device, the second time edge a second time interval boundary, the first time interval boundary and the second time interval boundary defining a first time interval of the Fig. 5D teaches that cluster C3 has a time interval between 6:00 to 8:00, therefore the second edge at 8:00 is the second time interval boundary and the first time interval boundary and second time interval boundary define the time interval)

Munz and Yang are analogous art because they are directed to anomaly detection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s anomaly detection method into Munz’s method for traffic anomaly detection using K-means clustering with a motivation to “detect the behavior of a wireless network and evaluate the user experience” (Yang, Para [0048])

Regarding Claim 4, 
The combination of Munz and Yang teaches The method of claim 1, 
Yang further teaches: 
wherein applying the order statistic function to the maximum thresholds and the minimum thresholds for each time interval further comprises: (Para [0075]: “Step 232 includes, for each cluster, determining a range of the historical measurements and defining the states based on the range. For example, FIG. 5B depicts a range 512 of values for C1 which extend between a highest value 510 and a lowest value 511.” teaches calculating the range (order statistic function) of the highest value (maximum threshold) and lowest value (minimum threshold) for each cluster associated with the time intervals, the sample range is an order statistic function because it is the difference between the minimum and maximum values)

identifying, by the host device, probability distributions for the ordered thresholds; and (Para [0065]: “Step 202 includes determining stationary probabilities and transition probabilities of the states for each user device from the historical measurements. See FIG. 6B for an example of transition probabilities and FIG. 7 for an example of stationary probabilities. A stationary probability may be the probability that a given state occurs in the historical measurements. This may be a number of times the historical measurements of the KQI are assigned to a particular state divided by a number of the historical measurements of the KQI. For instance, if there are 100 measurements and fifty are assigned to S5, the stationary probability of S5 is 50% or 0.50. A transition probability is the probability of a transition from one state to another.” and Para [0070]: “Step 210 includes identifying a sequence of states in a window. Step 211 includes obtaining the stationary probability (SPi) of an initial state in the sequence of states. The index i denotes a position of a state in the sequence. This may be computed at the time the historical data is processed and the transition probabilities are obtained. Step 212 includes obtaining transition probabilities (TPi+1, TPi+2 . . . ) for transitions to subsequent states in the sequence of states. Step 213 includes determining the probability of the sequence based on the stationary and transition probabilities. For example, assume a window size of three states. The probability of a sequence of three states can be calculated as geometric mean of SPi, TPi+1, and TPi+2.” teaches that each state has a probability distribution; Para [0076]: “The states are defined by dividing the range into different increments. In the examples of FIG. 5B-5F, unequal increments are used and the increments become progressively larger moving from the bottom of the range to the top of the range. For example, S1 may be defined by the bottom 0-2% of the range, S2 may be defined by the next 2-5% of the range, S3 may be defined by the next 5-20% of the range, S4 may be defined by the next 20-50% of the range, and S5 may be defined by the next 50-100% of the range. Other approaches are possible, including the use of equal increments.” teaches that the states are defined by the range; Para [0075]: “Step 232 includes, for each cluster, determining a range of the historical measurements and defining the states based on the range. For example, FIG. 5B depicts a range 512 of values for C1 which extend between a highest value 510 and a lowest value 511.” teaches 

assigning, by the host device, a probability value to each of the ordered thresholds. (Fig. 6B teaches that each state is assigned a transition probability value; Para [0076]: “The states are defined by dividing the range into different increments. In the examples of FIG. 5B-5F, unequal increments are used and the increments become progressively larger moving from the bottom of the range to the top of the range. For example, S1 may be defined by the bottom 0-2% of the range, S2 may be defined by the next 2-5% of the range, S3 may be defined by the next 5-20% of the range, S4 may be defined by the next 20-50% of the range, and S5 may be defined by the next 50-100% of the range. Other approaches are possible, including the use of equal increments.” teaches that the states are defined by the range; Para [0075]: “Step 232 includes, for each cluster, determining a range of the historical measurements and defining the states based on the range. For example, FIG. 5B depicts a range 512 of values for C1 which extend between a highest value 510 and a lowest value 511.” teaches that the range is dependent on the difference between the highest and lowest value (maximum and minimum threshold), therefore the stationary and transitional probabilities are dependent on the ordered thresholds)

    PNG
    media_image4.png
    293
    462
    media_image4.png
    Greyscale

Munz and Yang are analogous art because they are directed to anomaly detection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s anomaly detection method into Munz’s method for traffic anomaly detection using K-means clustering with a motivation to “detect the behavior of a wireless network and evaluate the user experience” (Yang, Para [0048])

Regarding Claim 5, 
The combination of Munz and Yang teaches The method of claim 4, 
Yang further teaches: 
identifying, by the host device, a data element disposed within a probability distribution of the ordered thresholds; (Fig. 8 teaches identifying data events that are within the states; Para [0070]: “Step 210 includes identifying a sequence of states in a window. Step 211 includes obtaining the stationary probability (SPi) of an initial state in the sequence of states. The index i denotes a position of a state in the sequence. This may be computed at the time the historical data is processed and the transition probabilities are obtained. Step 212 includes obtaining transition probabilities (TPi+1, TPi+2 . . . ) for transitions to subsequent states in the sequence of states. Step 213 includes determining the probability of the sequence based on the stationary and transition probabilities. For example, assume a window size of three states. The probability of a sequence of three states can be calculated as geometric mean of SPi, TPi+1, and TPi+2.” teaches that each state has stationary and transitional probability distributions)

    PNG
    media_image5.png
    535
    602
    media_image5.png
    Greyscale


identifying, by the host device, a probability of the data element being an anomalous data element based upon the relation of the data element to the probability value of an ordered threshold disposed in proximity to the data element. (Para [0102]: “EventProbWS3 is the probability of an anomaly event using a window size of three data points. log(EventProbWS3) is the logarithm of EventProbWS3 and provides another way of understanding EventProbWS3. EventLabel is a 0 or 1 for no-anomaly or anomaly, respectively.” and Para [0103]: “The state changes to S4 in row 18 such that EventProbWS3 decreases to 0.00456. This is sufficiently low to be classified as an anomaly so that EventLabel=1. Rows 16-18 are in an example window 801.” and Para [0104]: “The state changes to S2 in row 19 such that EventProbWS3 decreases to 0.00064. This is also sufficiently low to be classified as an anomaly so that EventLabel=1. The state changes to S3 in row 20 such that EventProbWS3 increases to 0.00618. This is also sufficiently low to be classified as an anomaly so that EventLabel=1.” teaches identifying a probability that the data event is anomalous based on the data event’s EventProbWS3 (probability value) and the stationary and transition probabilities associated with the states)
Munz and Yang are analogous art because they are directed to anomaly detection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s anomaly detection method into Munz’s method for traffic anomaly detection using K-means clustering with a motivation to “detect the behavior of a wireless network and evaluate the user experience” (Yang, Para [0048])

Regarding Claim 6,
This claim recites A host device, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 7,
This claim recites The host device of claim 6, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to the method of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 8,


Regarding Claim 9,
This claim recites The host device of claim 6, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to the method of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 10,
This claim recites The host device of claim 9, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to the method of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 11,
This claim recites A computer program product, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Chen (US 20170013017 A1) teaches a system that detections anomalies by clustering data and predicting threshold ranges for each cluster. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125